     4:19-cr-03015-JMG-CRZ Doc # 94 Filed: 05/26/20 Page 1 of 4 - Page ID # 225



                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                      Plaintiff,                           4:19-CR-3015

vs.
                                                     TENTATIVE FINDINGS
STEVEN G. PETERSON,

                      Defendant.

        The Court has received the revised presentence investigation report in
this case. There are no objections to the presentence report. The defendant has
filed a motion for downward variance (filing 90).


        IT IS ORDERED:


1.      The Court will consult and follow the Federal Sentencing
        Guidelines to the extent permitted and required by United States
        v. Booker, 543 U.S. 220 (2005) and subsequent cases. In this
        regard, the Court gives notice that, unless otherwise ordered, it
        will:

        (a)     give the advisory Guidelines respectful consideration within
                the context of each individual case and will filter the
                Guidelines' advice through the 18 U.S.C. § 3553(a) factors,
                but will not afford the Guidelines any particular or
                "substantial" weight;

        (b)     resolve all factual disputes relevant to sentencing by the
                greater weight of the evidence and without the aid of a jury;
     4:19-cr-03015-JMG-CRZ Doc # 94 Filed: 05/26/20 Page 2 of 4 - Page ID # 226



         (c)    impose upon the United States the burden of proof on all
                Guidelines enhancements;

         (d)    impose upon the defendant the burden of proof on all
                Guidelines mitigators;

         (e)    depart from the advisory Guidelines, if appropriate, using
                pre-Booker departure theory; and

         (f)    in cases where a departure using pre-Booker departure
                theory is not warranted, deviate or vary from the Guidelines
                when there is a principled reason justifying a sentence
                different than that called for by application of the advisory
                Guidelines, again without affording the Guidelines any
                particular or "substantial" weight.

2.       There are no objections to the presentence report.1 The defendant
         has filed a motion for downward variance (filing 90) based upon
         his personal circumstances and the circumstances of the offense.
         See filing 92. The Court will resolve this motion at sentencing,




1   The Court notes the unique procedural posture of this case, based on the previous entry of
judgment as to the other, unrelated count contained in the indictment. See filing 69. Usually,
where convictions and sentences arise from a multicount indictment, only a single judgment
of conviction results. United States v. Dodson, 291 F.3d 268, 274 (4th Cir. 2002). But here,
the Court has elected to proceed—and directed the probation office to prepare the presentence
report—based on a de facto severance of the factually unrelated counts with which the
defendant was charged. See United States v. King, 257 F.3d 1013, 1020-21 (9th Cir. 2001);
see also United States v. Abrams, 137 F.3d 704, 707 (2d Cir. 1998).


                                              -2-
     4:19-cr-03015-JMG-CRZ Doc # 94 Filed: 05/26/20 Page 3 of 4 - Page ID # 227



        based upon the 3553(a) factors and the Court's decision in United
        States v. Abraham, 944 F. Supp. 2d 723 (D. Neb. 2013).

3.      Except to the extent, if any, that the Court has sustained an
        objection, granted a motion, or reserved an issue for later
        resolution in the preceding paragraph, the parties are notified that
        the Court's tentative findings are that the presentence report is
        correct in all respects.

4.      If any party wishes to challenge these tentative findings, that
        party shall, as soon as possible (but in any event no later than
        three (3) business days before sentencing) file with the Court and
        serve upon opposing counsel an objection challenging these
        tentative findings, supported by a brief as to the law and such
        evidentiary materials as are required, giving due regard to the
        local rules of practice governing the submission of evidentiary
        materials. If an evidentiary hearing is requested, such filings
        should include a statement describing why a hearing is necessary
        and how long such a hearing would take.

5.      Absent timely submission of the information required by the
        preceding paragraph, the Court's tentative findings may become
        final and the presentence report may be relied upon by the Court
        without more.

6.      Unless otherwise ordered, any objection challenging these
        tentative findings shall be resolved at sentencing.




                                        -3-
4:19-cr-03015-JMG-CRZ Doc # 94 Filed: 05/26/20 Page 4 of 4 - Page ID # 228



   Dated this 26th day of May, 2020.


                                         BY THE COURT:



                                         John M. Gerrard
                                         Chief United States District Judge




                                   -4-
